 

Exhibit 10.1(a)

 

July 27, 2017

 

Pensare Acquisition Corp.



1720 Peachtree Street

Suite 629

Atlanta, GA 30309

 

EarlyBirdCapital, Inc.

366 Madison Avenue

New York, New York 10017

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Pensare Acquisition Corp., a Delaware corporation (the “Company”),
and EarlyBirdCapital, Inc., as representative of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 27,000,000 of the Company’s units (the “Units”), each
comprised of one share of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), one right to receive one-tenth of one share of Common
Stock (each, a “Right”) and one-half of one warrant (each, a “Warrant”). Each
whole Warrant entitles the holder thereof to purchase one share of the Common
Stock at a price of $11.50 per share, subject to adjustment. The Units shall be
sold in the Public Offering pursuant to the registration statements on Form S-1,
Nos. 333-219162 and 333-219518 and the prospectus (the “Prospectus”) filed by
the Company with the Securities and Exchange Commission (the “Commission”) and
the Company has applied to have the Units listed on the NASDAQ Capital Market.
Certain capitalized terms used herein are defined in paragraph ten hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Pensare Sponsor Group, LLC (the “Sponsor”) hereby agrees with the
Company as follows:

 

1.            The Sponsor agrees that if the Company seeks stockholder approval
of a proposed Business Combination, then in connection with such proposed
Business Combination, it shall vote all Founder Shares and any shares acquired
by it in the Public Offering or the secondary public market in favor of such
proposed Business Combination.

 

2.            The Sponsor hereby agrees that in the event that the Company fails
to consummate a Business Combination within the time period set forth in the
Company’s amended and restated certificate of incorporation, as the same may be
amended from time to time, the Sponsor shall take all reasonable steps to cause
the Company to (i) cease all operations except for the purpose of winding up,
(ii) as promptly as reasonably possible but not more than ten business days
thereafter, redeem 100% of the Common Stock sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest not previously released to the Company to pay its franchise and income
taxes, divided by the number of then outstanding Offering Shares, which
redemption will completely extinguish Public Stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. The Sponsor
agrees to not propose any amendment to the Company’s amended and restated
certificate of incorporation that would affect the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company does
not complete a Business Combination within the time period set forth in the
Company’s amended and restated certificate of incorporation, as the same may be
amended from time to time, unless the Company provides its Public Stockholders
with the opportunity to redeem their shares of Common Stock upon approval of any
such amendment at a per share price, payable in cash, equal to the aggregate
amount then on deposit in the Trust Account including interest earned on the
funds held in the Trust Account and not previously released to the Company to
pay its franchise and income taxes, divided by the number of then outstanding
Offering Shares.

 



 

 





 

The Sponsor acknowledges that it has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account or any other asset of the
Company as a result of any liquidation of the Company with respect to the
Founder Shares. The Sponsor hereby further waives, with respect to any shares of
the Common Stock held by it, him or her, any redemption rights it, he or she may
have in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of the Common Stock, although the Sponsor
shall be entitled to redemption and liquidation rights with respect to any
shares of the Common Stock (other than the Founder Shares) it or they hold if
the Company fails to consummate a Business Combination within 24 months from the
date of the closing of the Public Offering.

 

3.            During the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, the undersigned
shall not (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder, with respect to any Units,
shares of Common Stock, Rights, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by him, her or
it, (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
shares of Common Stock, Rights, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by him, her or
it, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii).

 

4.            In the event of the liquidation of the Trust Account, the Sponsor
agrees to indemnify and hold harmless the Company against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all legal or other expenses reasonably incurred in investigating,
preparing or defending against any litigation, whether pending or threatened, or
any claim whatsoever) to which the Company may become subject as a result of any
claim by (i) any third party for services rendered or products sold to the
Company or (ii) a prospective target business with which the Company has
negotiated with for a proposed Business Combination (a “Target”); provided,
however, that such indemnification of the Company by the Sponsor shall apply
only to the extent necessary to ensure that such claims by a third party for
services rendered or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below the lesser of (i) $10.00 per share
of the Offering Shares and (ii) the actual amount per share of the Offering
Shares held in the Trust Account due to reductions in the value of the trust
assets as of the date of the liquidation of the Trust Account, in each case
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its franchise and income taxes, less
franchise and income taxes payable, and, provided, further, that only if such
third party or Target has not executed an agreement waiving claims against and
all rights to seek access to the Trust Account whether or not such agreement is
enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Sponsor shall not be responsible for
any liability as a result of any such third party claims. Notwithstanding any of
the foregoing, such indemnification of the Company by the Sponsor shall not
apply as to any claims under the Company’s obligation to indemnify the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. The Sponsor shall have the right to defend
against any such claim with counsel of its choice reasonably satisfactory to the
Company if, within 15 days following written receipt of notice of the claim to
the Sponsor, the Sponsor notifies the Company in writing that it shall undertake
such defense.

 

5.            (a) In order to minimize potential conflicts of interest that may
arise from multiple corporate affiliations, the Sponsor hereby agrees that until
the earliest of the Company’s initial Business Combination or liquidation, the
Sponsor shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding
deferred underwriting commissions and taxes payable on the income accrued on the
Trust Account), subject to any pre-existing fiduciary or contractual obligations
the Sponsor might have.

 



2 

 

 

(b)          The Sponsor hereby agrees not to participate in the formation of,
or become an officer or director of, any other blank check company until the
Company has entered into a definitive agreement with respect to a Business
Combination or the Company has failed to complete a Business Combination within
the required time period set forth in the Company’s amended and restated
certificate of incorporation, as the same may be amended from time to time.

 

(c)          The Sponsor hereby agrees and acknowledges that: (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by the Sponsor of its obligations in this Letter Agreement, (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

 

6.            (a) On the date of the Prospectus, the Founder Shares, a portion
of which will be subject to forfeiture in the event the Underwriters do not
exercise their over-allotment option in full, will be placed into an escrow
account maintained in New York, New York by Continental Stock Transfer & Trust
Company, acting as escrow agent.

 

(b)          The Sponsor agrees that it shall not effectuate any Transfer of
Private Placement Warrants or Common Stock underlying such warrants, until after
the completion of a Business Combination.

 

(c)          Notwithstanding the provisions of paragraph 6(b), Transfers of the
Private Placement Warrants and shares of Common Stock underlying the Private
Placement Warrants are permitted (a)  to the Company’s officers, directors,
consultants or their affiliates; (b)  to an entity’s members; (c)  to relatives
and trusts for estate planning purposes; (d)  pursuant to a qualified domestic
relations order; (e) by private sales made at or after the consummation of a
Business Combination at prices no greater than the price at which the shares
were originally purchased; or (f) to the Company for no value for cancellation
in connection with the consummation of a Business Combination;
provided, however, that in the case of clauses (a) through (e) these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.

 

7.            Except as disclosed in the Prospectus, neither the Sponsor nor any
affiliate of the Sponsor, nor any director or officer of the Company, shall
receive any finder’s fee, reimbursement, consulting fee, monies in respect of
any repayment of a loan or other compensation prior to, or in connection with
any services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is),
other than the following: repayment of an advance of up to $400,000 made to the
Company by the Sponsor, pursuant to a promissory note dated May 2, 2017; payment
of an aggregate of $20,000 per month to an affiliate of the Sponsor for office
space, utilities, secretarial support and administrative services, pursuant to
an Administrative Services Agreement, dated July 26, 2017; reimbursement for any
reasonable out-of-pocket expenses related to identifying, investigating and
consummating an initial Business Combination, so long as no proceeds of the
Public Offering held in the Trust Account may be applied to the payment of such
expenses prior to the consummation of a Business Combination; and repayment of
non-interest bearing loans, if any, made by the Sponsor or an affiliate of the
Sponsor or any of the Company’s officers and directors to finance transaction
costs in connection with an intended initial Business Combination, provided,
that, if the Company does not consummate an initial Business Combination, a
portion of the working capital held outside the Trust Account may be used by the
Company to repay such loaned amounts so long as no proceeds from the Trust
Account are used for such repayment.

 

8.            The Sponsor has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement.

 

9.            The Sponsor hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s amended and restated certificate of incorporation
prior to the consummation of a Business Combination unless the Company provides
holders of Offering Shares with the opportunity to have their shares redeemed
upon such approval in accordance with the certificate of incorporation.

 



3 

 

 



10.          As used herein, (i) “Business Combination” shall mean a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination, involving the Company and one or more businesses
or entities; (ii) “Founder Shares” shall mean the shares of Common Stock of the
Company held by the initial stockholders of the Company prior to the
consummation of the Public Offering; (iii) “Private Placement Warrants ” shall
mean the Warrants to purchase 6,150,000 shares of Common Stock (or up to
7,017,290 shares of Common Stock if the Underwriters’ over-allotment option is
exercised in full) that are acquired by the Sponsor for an aggregate purchase
price of $6,150,000 (or $7,017,290 million if the Underwriters’ over-allotment
option is exercised in full), or $1.00 per Warrant, in a private placement that
shall occur simultaneously with the consummation of the Public Offering; (iv)
“Public Stockholders” shall mean the holders of securities issued in the Public
Offering; (v) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and (vi) “Transfer”
shall mean the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

11.          This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

12.          No party hereto may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the Sponsor and its successors and assigns.

 

13.          This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

14.          Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

15.          The Sponsor acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the Public Offering. Nothing contained herein
shall be deemed to render the Underwriters a representative of, or a fiduciary
with respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.

 

16.          This Letter Agreement shall terminate on the earlier of (i) the
consummation of the Business Combination or (ii) the liquidation of the
Company; provided, however, that such termination shall not relieve the
undersigned from liability for any breach of this agreement prior to its
termination.

 

[Signature page follows]

 



4 

 

 



  Sincerely,       PENSARE SPONSOR GROUP, LLC         By: /s/ Darrell J. Mays  
  Name: Darrell J. Mays     Title: Managing Member

 



Acknowledged and Agreed:       PENSARE ACQUISITION CORP.         By: /s/ Darrell
J. Mays     Name: Darrell J. Mays     Title: Chief Executive Officer  





    EARLYBIRDCAPITAL, INC.         By: /s/ Steven Levine     Name: Steven Levine
    Title: Chief Executive Officer  

 



[Signature Page to Letter Agreement]

 

 